Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 1 of 19 PageID #: 1036




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 SHAWN ARFLACK,                                )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:19-CV-2959 SRW
                                               )
 ANDREW M. SAUL,                               )
 Commissioner of Social Security               )
 Administration,                               )
                                               )
        Defendant(s).                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of an adverse ruling by the Social Security

Administration. The Court has jurisdiction over the subject matter of this action under 42 U.S.C.

§ 405(g). The parties have consented to the exercise of authority by the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c). Plaintiff filed a Brief in support of the Complaint. ECF

No. 19. Defendant filed a Brief in Support of the Answer. ECF No. 20. The Court has reviewed

the parties’ briefs and the entire administrative record, including the transcripts and medical

evidence. Based on the following, the Court will affirm the Commissioner’s decision.

I.     Factual and Procedural Background

       On December 28, 2015, Plaintiff Shawn Arflack protectively filed an application for

supplemental security income under Title XVI, 42 U.S.C. §§ 1381, et seq., and on January 8,

2016, he filed an application for disability insurance benefits under Title II, 42 U.S.C. §§ 401, et

seq. Tr. 150-64. Plaintiff’s application was denied on initial consideration, and he requested a

hearing before an Administrative Law Judge (“ALJ”). Tr. 95-103.




                                                   1
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 2 of 19 PageID #: 1037




         Plaintiff and counsel appeared for a hearing on February 22, 2018. Tr. 36-63. Plaintiff

testified concerning his disability, daily activities, functional limitations, and past work. Id. The

ALJ also received testimony from vocational expert (“VE”) Darrell W. Taylor, Ph.D. Id. On

June 29, 2018, the ALJ issued an unfavorable decision finding Plaintiff not disabled. Tr. 15-30.

Plaintiff filed a request for review of the ALJ’s decision with the Appeals Council. On

September 3, 2019, the Appeals Council denied Plaintiff’s request for review as untimely and

found no good cause to extend the time for filing. Tr. 1-14. Accordingly, the ALJ’s decision

stands as the Commissioner’s final decision.

         With regard to Plaintiff’s testimony, medical records, and work history, the Court

accepts the facts as presented in the parties’ respective statements of facts and responses. The

Court will discuss specific facts relevant to the parties’ arguments as needed in the discussion

below.

II.      Legal Standard

         A disability is defined as the inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant has a disability “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]” §

1382c(a)(3)(B).

         The Commissioner follows a five-step sequential process when evaluating whether the

claimant has a disability. 20 C.F.R. § 416.920(a)(1). First, the Commissioner considers the



                                                   2
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 3 of 19 PageID #: 1038




claimant’s work activity. If the claimant is engaged in substantial gainful activity, the claimant is

not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether “the claimant has a severe impairment [that] significantly limits claimant’s

physical or mental ability to do basic work activities.” Hurd v. Astrue, 621 F.3d 734, 738 (8th

Cir. 2010); see also 20 C.F.R. § 416.920(a)(4)(ii). “An impairment is not severe if it amounts

only to a slight abnormality that would not significantly limit the claimant’s physical or mental

ability to do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); see also

20 C.F.R. §§ 416.920(c), 416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, the claimant is considered disabled, regardless of

age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, the Commissioner assesses whether the claimant retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R. §§

416.920(a)(4)(iv), 416.945(a)(5)(i). An RFC is “defined as the most a claimant can still do

despite his or her physical or mental limitations.” Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.

2011); see also 20 C.F.R. § 416.945(a)(1). While an RFC must be based “on all relevant

evidence, including the medical records, observations of treating physicians and others, and an

individual’s own description of his limitations,” an RFC is nonetheless an “administrative

assessment”—not a medical assessment—and therefore “it is the responsibility of the ALJ, not a

physician, to determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016).



                                                  3
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 4 of 19 PageID #: 1039




Thus, “there is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant is responsible for

providing evidence relating to his RFC, and the Commissioner is responsible for developing the

claimant’s “complete medical history, including arranging for a consultative examination(s) if

necessary, and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3) (emphasis added). If, upon the

findings of the ALJ, it is determined the claimant retains the RFC to perform past relevant work,

he or she is not disabled. 20 C.F.R. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant work,

the burden of production to show the claimant maintains the RFC to perform work which exists

in significant numbers in the national economy shifts to the Commissioner. See Brock v. Astrue,

574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an

adjustment to other work that exists in significant numbers in the national economy, the

Commissioner finds the claimant not disabled. 20 C.F.R. § 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, the Commissioner finds the claimant disabled. Id. At

Step Five, even though the burden of production shifts to the Commissioner, the burden of

persuasion to prove disability remains on the claimant. Hensley, 829 F.3d at 932.

       If substantial evidence on the record as a whole supports the Commissioner’s decision,

the Court must affirm the decision. 42 U.S.C. §§ 405(g); 1383(c)(3). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). “[T]he threshold for such evidentiary

sufficiency is not high.” Id. Under this test, the court “consider[s] all evidence in the record,

whether it supports or detracts from the ALJ’s decision.” Reece v. Colvin, 834 F.3d 904, 908 (8th



                                                  4
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 5 of 19 PageID #: 1040




Cir. 2016). The Court “do[es] not reweigh the evidence presented to the ALJ” and will “defer to

the ALJ’s determinations regarding the credibility of testimony, as long as those determinations

are supported by good reasons and substantial evidence.” Id. The ALJ will not be “reverse[d]

merely because substantial evidence also exists in the record that would have supported a

contrary outcome, or because [the court] would have decided the case differently.” KKC ex rel.

Stoner v. Colvin, 818 F.3d 364, 370 (8th Cir. 2016).

III.   The ALJ’s Decision

       Applying the foregoing five-step analysis, the ALJ found Plaintiff has not engaged in

substantial gainful activity since the alleged onset date of December 31, 2011. Plaintiff has the

severe impairments of “left hip posttraumatic degenerative changes status post open reduction

and internal fixation, lumbar degenerative joint disease, minimal spondylosis of the thoracic

spine, major depressive disorder, generalized anxiety disorder, agoraphobia with panic disorder,

bipolar disorder, and posttraumatic stress disorder.” Tr. 21. Plaintiff did not have an impairment

or combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. Id. The ALJ found Plaintiff had the

following RFC:

       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except he can lift up to 20 pounds
       occasionally; lift and carry up to 10 pounds frequently. He can stand and/or walk
       for about 2 hours and sit for 6 hours in an 8-hour workday, with normal breaks.
       He can occasionally climb ramps or stairs, but never climb ladders, ropes or
       scaffolds. He can occasionally balance, stoop, kneel, crouch and crawl. He should
       avoid exposure to operational control of moving machinery, unprotected heights
       and hazardous machinery. His work is limited to simple, routine and repetitive
       tasks. He should have only occasional interaction with the public. He should have
       only occasional interaction with co-workers and supervisors.

Tr. 21-25. At Step Four, the ALJ found that Plaintiff was unable to perform his past relevant

work. Tr. 28. The ALJ further found Plaintiff was born on March 24, 1975 and was 36 years old

                                                 5
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 6 of 19 PageID #: 1041




on the alleged disability onset date, which is defined as a younger individual age 18-49. Id.

Plaintiff has at least a high school education and is able to communicate in English. Tr. 21. The

ALJ determined the transferability of job skills was not material to the determination of disability

because, using the Medical-Vocational Rules as a framework, it supported a finding that the

claimant was “not disabled,” whether or not the claimant had transferable job skills. Id. At Step

Five, relying on the testimony of the VE and considering Plaintiff’s age, education, work

experience and RFC, the ALJ found that there were jobs existing in significant numbers in the

national economy which the Plaintiff could perform, including representative occupations such

as Hand Packer (Dictionary of Occupational Titles (“DOT”) No. 559.687-014); Production

Worker, Assembler (DOT No. 739.687-066); and Inspector/Tester Sorter (DOT No. 521.687-

086). Tr. 29. The ALJ concluded Plaintiff was not under a disability from December 31, 2011,

through the date of his decision on June 29, 2018. Tr. 29.

IV.    Discussion

       Plaintiff first argues the Appeals Council should not have dismissed his request for

review as untimely. Plaintiff also challenges the ALJ’s decision on two grounds: (1) the RFC

determination was conclusory and not based upon some medical evidence; and (2) the ALJ

improperly discredited Plaintiff’s subjective complaints of pain. ECF No. 19. For the following

reasons, the Court finds Plaintiff’s arguments to be without merit as the ALJ’s decision is based

on substantial evidence and is consistent with the Social Security Administration Regulations

and case law.

       A. Appeals Council Request for Review

       On June 29, 2018, the ALJ issued an unfavorable decision finding Plaintiff not disabled.

Tr. 15-30. Plaintiff filed a request for review of the ALJ’s decision with the Appeals Council. On



                                                 6
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 7 of 19 PageID #: 1042




September 3, 2019, the Appeals Council denied Plaintiff’s request for review as untimely and

found no good cause to extend the time for filing. Tr. 1-14. The Appeals Council order stated:

         The request for review filed on July 29, 2019, was not filed within 60 days from
         the date notice of the decision was received as required by 20 CFR 404.968(a) and
         416.1468(a). The date of receipt of such notice is presumed to be five (5) days after
         the date of such notice unless a reasonable showing to the contrary is made.

         The regulations provide that the Appeals Council may dismiss a request for review
         where the claimant has failed to file the request within the stated period of time and
         the time for filing has not been extended (20 CFR 404.971 and 416.1471). The time
         period will be extended if good cause is shown for missing the deadline (20 CFR
         404.968(b) and 416.1468(b)).

         The claimant’s representative alleges that he timely faxed a request for review on
         June 29, 2018, at the same time that he submitted his entry of appearance form.
         However, in a notice dated August 18, 2018, the Social Security Administrative
         (“SSA”) notified the representative that the appointment of representative form was
         being returned to him as there was no matter pending with SSA for the claimant at
         that time, which should have alerted the representative that the request for review
         had never been received; however, the representative waited for almost one year to
         follow up with the SSA. On August 2, 2019, the representative submitted what he
         said was proof of the earlier timely filing, but the document does not contain any
         indication that it was actually submitted electronically.

         The Appeals Council, therefore, finds that there is no good cause to extend the time
         for filing and, accordingly, dismisses the claimant’s request for review.

Tr. 4.

         In the instant action, Plaintiff filed a Brief in Support of Complaint stating: “It is the

plaintiff’s position that the Request for Review was filed timely and ‘Good Cause’ was not

necessary. We believe the Appeals Council should have issued a decision rather than a

dismissal.” ECF No. 19 at 3. Plaintiff provides no additional information regarding his alleged

timely filing or any argument in support of his position. Although Plaintiff avers his written

request for Appeals Council review was timely filed, the Commissioner nevertheless determined

Plaintiff’s request to be untimely, and further, that Plaintiff failed to show good cause for his

untimeliness. “The Appeals Council’s resulting dismissal of plaintiff’s request for review is not

                                                    7
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 8 of 19 PageID #: 1043




subject to judicial review.” Martin v. Astrue, No. 4:08-CV-1011-FRB, 2009 WL 1259243, at *3

(E.D. Mo. May 5, 2009) (citing 20 C.F.R. §§ 404.972, 416.1472). As such, this Court does not

have the authority to review the Appeal Council’s denial.

       Additionally, even if this Court had the authority to review the Appeals Council’s

dismissal for untimeliness, Plaintiff made no attempt to develop his argument on this point past a

conclusory statement that the Appeals Council was wrong. As such, this Court would be under

no obligation to consider the issue further. See Lovan v. Astrue, No. 4:10-CV-1491-JCH-FRB,

2011 WL 3648274, at *22 (E.D. Mo. July 6, 2011), report and recommendation adopted, No.

4:10-CV-1491 JCH, 2011 WL 3648623 (E.D. Mo. Aug. 18, 2011) (citing SmithKline Beecham

Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006) (collecting cases holding that

merely perfunctory, undeveloped arguments are deemed waived)).

       B. RFC Determination

       The ALJ determined Plaintiff had the RFC to perform light work with specific additional

postural, environmental, and mental limitations. Tr. 24-25. Plaintiff argues the ALJ’s RFC

determination was conclusory because it improperly drew inferences from the medical record

and relied on opinions of non-treating, non-examining medical consultants. Specifically, Plaintiff

argues the ALJ’s RFC determination was not consistent with the March 2016 examination report

by consulting examining physician, Dr. Leung; incorrectly relied on Plaintiff’s completion of

probation; and improperly determined Plaintiff did not require leg elevation throughout a

workday.

       The “RFC is an administrative assessment of the extent to which an individual’s

medically determinable impairment(s), including any related symptoms, such as pain, may cause

physical or mental limitations or restrictions that may affect his or her capacity to do work-



                                                 8
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 9 of 19 PageID #: 1044




related physical and mental activities.” SSR 96-8p, 1996 WL 374184 (July 2, 1996). “[A]

claimant’s RFC [is] based on all relevant evidence, including the medical records, observations

by treating physicians and others, and an individual’s own description of his limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (quotation and citation omitted). “Because a

claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported by some

medical evidence of the claimant’s ability to function in the workplace.” Cox v. Astrue, 495 F.3d

614, 619 (8th Cir. 2007). Nonetheless, there is no requirement that an RFC finding be supported

by a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016).

       Additionally, an ALJ is not limited to considering only medical evidence in evaluating

RFC. Cox, 495 F.3d at 619; see also Dykes v. Apfel, 223 F.3d 865, 866 (8th Cir. 2000) (per

curiam) (“To the extent [plaintiff] is arguing that residual functional capacity may be proved

only by medical evidence, we disagree.”). The ALJ may consider a plaintiff’s daily activities,

subjective allegations, and any other evidence of record when developing the RFC. Hartmann v.

Berryhill, No. 4:17-CV-002413-SPM, 2018 WL 4679737, at *6 (E.D. Mo. Sept. 28, 2018)

(citing Cox, 495 F.3d at 619-20). Although the RFC assessment draws from medical sources for

support, it is ultimately an administrative determination reserved to the Commissioner. Cox, 495

F.3d at 620; 20 C.F.R. §§ 416.927(e)(2), 416.946.

       Plaintiff bears the burden of proving his RFC. See Moore, 572 F.3d at 523. Ultimately,

the plaintiff is responsible for providing evidence relating to his RFC, and the Commissioner is

responsible for developing the plaintiff’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

plaintiff] get medical reports from [the plaintiff’s] own medical sources.” Turner v. Saul, No.




                                                 9
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 10 of 19 PageID #: 1045




4:18-CV-1230-ACL, 2019 WL 4260323, at *8 (E.D. Mo. Sept. 9, 2019) (quoting 20 C.F.R. §§

404.1545(a)(3), 416.945(a)(3)).

          In determining Plaintiff’s RFC, the ALJ acknowledged that he was “badly injured” from

a motor vehicle accident in 1996, but his earning records reflected he “returned to full time work

in 1998 and worked steadily through 2010.” Tr. 25, 180-89. The ALJ then referenced the

medical record and noted it was “missing some indication of how [Plaintiff’s] health has changed

from the time he performed full time work lasting for over twelve years after the accident to

present.” Tr. 26. Due to the lack of medical evidence, the ALJ noted there was “no indication his

condition was any different from his condition when he worked.” Id. To support this statement,

the ALJ cited to Plaintiff’s imaging examinations which showed “modest degenerative changes

to his spine, with no indication of weakness, sensory loss or reflex loss[.]” Tr. 21, 344-54. The

ALJ found these records to be inconsistent with disabling impairments and supported Plaintiff’s

ability to ambulate effectively. Although the ALJ did not expressly cite to the December 21,

2017 treatment note from Phelps County Regional Medical Center, which reported Plaintiff to

have “no significant [hip] change[s]” from December 2, 2015 to October 9, 2017, it provides

additional evidence that the medical record does not support debilitating degenerative changes.

Tr. 638

          The ALJ further determined Plaintiff was not required to elevate his leg throughout an 8-

hour workday. Tr. 26-27. This conclusion is also supported by the medical record. Plaintiff

testified he would typically elevate his leg in the morning to reduce swelling in his left foot. Tr.

46. He would elevate it for 45 minutes to two hours and “maybe probably at least once or twice a

day.” Tr. 46-47. The record is void of any explicit directive from a physician requiring him to

elevate his extremities for any specific time period. Nor is there evidence supporting Plaintiff’s



                                                  10
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 11 of 19 PageID #: 1046




claim he would need to elevate the left foot during the working day. The only record mentioning

leg elevation, which the ALJ acknowledged, was a one sentence note from Nurse Practitioner

Tammy Watz, dated February 27, 2018. This note was written five days after the hearing and

approximately fourteen months after the last date Plaintiff was insured, December 31, 2106. Tr.

19.

       NP Watz’s note states Plaintiff “may need to elevate his left leg intermittently due to

swelling.” Tr. 943 (emphasis added). Additional medical records from NP Watz indicate,

however, that she does “not treat chronic pain,” and Plaintiff must consult his pain management

physicians for “evaluation and treatment” of his left hip pain. Tr. 375, 380. The ALJ also

considered Plaintiff’s pain management treatment notes, which included a sacroiliac joint

injection on December 21, 2017 and prescription pain medication. Tr. 26, 637-42.

       The ALJ further considered evidence of Plaintiff’s ability to drive, clean, shop, read,

wash dishes, do laundry, prepare meals, care for pets, play games, use the internet, handle his

own medical care, lift up to twenty pounds, stand for sixty minutes at a time, get along with his

girlfriend and other friends, deal appropriately with authority, live with others, and maintain a

good rapport with medical providers. Tr. 23-26. The ALJ cited Plaintiff’s statement that he

would live on his own if it were affordable and that he successfully completed probation for a

2011 criminal charge. Tr. 24. The ALJ noted that although Plaintiff reported difficulties

changing, dressing, and bathing, treatment notes from examining physicians described him with

“appropriate grooming and hygiene.” Id. The medical record overwhelmingly supports these

conclusions.

       As for his mental impairments, the ALJ considered a May 13, 2016 record from Elissa

Lewis, Ph.D., a Disability Determination Services psychologist, who determined Plaintiff did not



                                                 11
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 12 of 19 PageID #: 1047




have a severe mental impairment with no more than mild limitations in any area of functioning.

Tr. 22, 69-76. The ALJ assigned little weight to Dr. Lewis’s opinion because additional medical

records were received after she formulated her opinion and those records showed Plaintiff’s

impairments were more severe than indicated in the report. Tr. 27. The ALJ considered treatment

notes from Plaintiff’s treating psychiatrist Dr. Crane who reported Plaintiff had essentially a

stable mood and non-severe sleep issues; treatment notes from Pathways Behavioral Health

indicating intermittent medication compliance; and an August 16, 2018 record from Bhaskar

Gowda, M.D. who noted Plaintiff’s mental status examination was generally unremarkable,

except he appeared depressed. Tr. 22-23, 329-32.

       The ALJ also considered the consulting examination of Dr. Paul Rexroat who

administered a psychological exam on May 16, 2016, and concluded Plaintiff exhibited: (1) an

average range of intelligence; (2) mild limitations in his abilities to interact socially and adapt to

his environment; (3) mild limitations in activities of daily living; (4) mild limitations in social

functioning; and (5) an average range of functioning in concentration, persistence, pace, and

memory. Tr. 355-59.

       The ALJ cited to the report of an internist examination conducted on March 12, 2016, by

Dr. Raymond Leung. Tr. 22, 337-40. Dr. Leung observed Plaintiff exhibited decreased range of

motion, lower extremity weakness, and a significant limp. Dr. Leung noted Plaintiff’s left leg

was one centimeter shorter than the right. He opined Plaintiff was able to walk 50 feet

unassisted, could squat halfway down, could not tandem walk, had difficulties hopping on his

right leg, and could not hop on his left leg. Dr. Leung observed Plaintiff had no difficulties

getting on and off the exam table. Dr. Leung noted Plaintiff’s report of left-sided cluster

headaches, but that he was not prescribed any medication for this complaint.



                                                  12
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 13 of 19 PageID #: 1048




       Based on a careful review of the record, the Court finds that the ALJ’s assessment of

Plaintiff’s RFC is supported by substantial evidence and is not conclusory. Where substantial

evidence supports the Commissioner’s decision, the decision may not be reversed merely

because substantial evidence may support a different outcome. Woolf v. Shalala, 3 F.3d 1210,

1213 (8th Cir. 1993) (quoting Locher v. Sullivan, 968 F.2d 725, 727 (8th Cir.1992)). Although

the record reflects degenerative changes in Plaintiff’s left hip and minimal spondylosis in his

thoracic spine, Tr. 309-310, 351, it does not evidence any debilitating range of motion.

       On January 23, 2013 and July 4, 2015, Plaintiff reported to the emergency room for

dental issues and stomach pain, respectively. His range of motion in all four extremities was

described as normal. Tr. 279, 291. On September 16, 2016, progress notes from Nurse

Practitioner Tammy Watz described Plaintiff as walking with a limp but otherwise his

extremities appeared normal, and his gait was described as grossly normal. Tr. 369. On

December 30, 2016, Plaintiff described his pain as a 9 out of 10 to Dr. Oluseyl Ogundimu at the

Advanced Pain Center, but treatment notes reflect that such pain was “not apparent in

demeanor.” Tr. 442. Dr. Ogundimu described Plaintiff’s gait as “mild antalgic; regular stance,”

reported a normal cervical and thoracic spine examination; and described left hip tenderness in

the groin area. Tr. 443. Records from the Advanced Pain Center consistently described Plaintiff’s

overall functioning in daily living as “fair.” Tr. 444, 449, 453. On May 2, 2017, the Pain

Management Clinic described Plaintiff to have a normal cervical spine, normal range of motion,

and positive straight leg raise bilaterally. Tr. 393-99. These records and those cited by the ALJ,

substantially supports the ALJ’s RFC determination of light work with limitations.




                                                13
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 14 of 19 PageID #: 1049




       The Court notes a claimant who can only stand for two hours of an eight-hour day is

normally considered to be capable of sedentary work, rather than light work. SSR 83-10, 1983

WL 31251, at *5-6 (1983). However,

       SSR 83-10 specifically discusses the maximum standing and walking requirement
       per each exertional level of work. Here, the ALJ determined that Plaintiff was
       unable to perform the full or wide range of light work; she found that Plaintiff has
       the capacity to perform light work but with limitations. One such limitation was
       that Plaintiff can stand or walk four hours of an eight-hour workday. Regardless,
       courts from this circuit “have found that a two-hour standing or walking limitation
       is consistent with the definition of a reduced range of light work.”

Cain v. Berryhill, No. 2:17-CV-00051-NCC, 2018 WL 4358258, at *4 (E.D. Mo. Sept.

13, 2018) (quoting Torres v. Berryhill, No. CV 15-4416 (JRT/TNL), 2017 WL 1194198,

at *3 (D. Minn. Mar. 30, 2017)). Thus, the Court finds the ALJ’s determination that

Plaintiff is limited to standing or walking for two hours is consistent with the controlling

regulatory definition for light work, with this limitation. The Court further notes that each

of the potential occupations for Plaintiff which are cited by the ALJ are work performed

at the sedentary exertional level. Tr. 29.

       The Court cannot agree with Plaintiff’s argument that the RFC was not consistent with

Dr. Leung’s report. Dr. Leung did not provide a written physical RFC statement. Instead, he

summarized Plaintiff’s history of pain and reported his observations of Plaintiff’s limited range

of motion, which included Plaintiff’s difficulties in squatting more than halfway and hopping on

one leg. The ALJ accounted for these observations in Plaintiff’s RFC by limiting him to light

work with simple, routine and repetitive tasks; a requirement that he be seated for six hours of an

eight-hour work day; only occasional exposure to climbing ramps or stairs, balancing, stooping,

kneeling, crouching, or crawling; no climbing of ladders, ropes or scaffolds; and avoidance of

moving machinery, unprotected heights and hazardous machinery.



                                                 14
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 15 of 19 PageID #: 1050




       The Court also cannot agree with Plaintiff’s argument that the record reflects a

requirement that he elevate his legs throughout a workday, eliminating his ability to maintain

gainful employment. Nowhere in the medical record is such a requirement. As previously

discussed, there is only the one record from Nurse Practitioner Tammy Watz, dated February 27,

2018, which stated Plaintiff “may need to elevate his left leg intermittently due to swelling,” but

no other details are provided. Tr. 943.

       Lastly, the ALJ did not err in his consideration of Plaintiff’s successful completion of

probation. An ALJ may consider a plaintiff’s daily activities, subjective allegations, and any

other evidence of record when developing the RFC as long as the RFC is based on some medical

evidence. See Hartmann, No. 4:17-CV-002413-SPM, 2018 WL 4679737, at *6 (citing Cox, 495

F.3d at 619-20). The ALJ’s RFC determination was based on some medical evidence and

probation completion was only one factor. Plaintiff reported difficulty following directions,

getting along with others, arguing with others, being angry and out of control. TR. 22, 24. The

ALJ correctly noted his successful completion of probation in this context. To the extent Plaintiff

argues the ALJ incorrectly determined that he “successfully” completed probation, the record

reflects on May 2, 2017, Plaintiff would be finished with probation in four weeks. Tr. 585. On

May 25, 2017, he was “doing everything right for probation.” Tr. 599. On June 19, 2017, he was

“off of probation officially.” Tr. 611.

       Thus, the Court finds the ALJ’s RFC to be well-supported, specific, and not conclusory.

       C. Plaintiff’s Subjective Complaints of Pain

       Plaintiff argues the ALJ incorrectly afforded little weight to Plaintiff’s subjective

complaints of pain based on the fact he “stopped working at the same time he was charged with a

felony.” Plaintiff further argues that although he did work for over ten years after his car accident



                                                 15
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 16 of 19 PageID #: 1051




with pain symptoms, the record shows his condition has gotten progressively worse with age.

However, the only medical records dated prior to 2011 are the records related to the 1996

accident. The record contains no other medical records from 1996 until 2013. The only evidence

as to why Plaintiff stopped working in 2012 is his own statements.

       In assessing a claimant’s credibility, the ALJ must consider: (1) the claimant’s daily

activities; (2) the duration, intensity, and frequency of pain; (3) the precipitating and aggravating

factors; (4) the dosage, effectiveness, and side effects of medication; (5) any functional

restrictions; (6) the claimant’s work history; and (7) the absence of objective medical evidence to

support the claimant’s complaints. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008); Polaski v.

Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984). “The credibility of a claimant’s subjective

testimony is primarily for the ALJ to decide, not the courts.” Pearsall v. Massanari, 274 F.3d

1211, 1218 (8th Cir. 2001). “If an ALJ explicitly discredits the claimant’s testimony and gives

good reason for doing so, [a court] will normally defer to the ALJ’s credibility

determination.” Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003). See also Halverson v.

Astrue, 600 F.3d 922, 932 (8th Cir. 2010); Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006).

The Court finds the reasons offered by the ALJ in support of his credibility determination are

based on substantial evidence.

       The ALJ summarized Plaintiff’s subjective physical complaints of pain, which included

difficulties sitting for long periods of time because it bothered his back and hip, shooting pain in

his neck which triggered headaches, and limitations on his ability to lift no more than twenty

pounds or to stand for no more than sixty minutes at a time. Tr. 26. The ALJ found Plaintiff’s

statements concerning the intensity, persistence and limiting effects of his pain symptoms were

not entirely consistent with the medical evidence and, thus, afforded them little weight. Id. In



                                                 16
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 17 of 19 PageID #: 1052




making this determination, the ALJ referred to imaging examinations which showed “modest

degenerative changes to his spine, with no indication of weakness, sensory loss or reflex loss

associated with these degenerative changes.” Tr. 21, 344-54.

       The ALJ also considered medical evidence showing Plaintiff did not consistently wear

his shoe inserts to alleviate the one centimeter differential between his left and right leg; did not

use heat, ice, or topical pain relief; did not require a cane or crutch for ambulation; and did not

always take his medications in the prescribed manner. Tr. 22, 26. A review of the record reveals

that Plaintiff often admitted to not taking his medication as directed. See Tr. 537-38, 717, 733,

734, 736, 738, 772, 837. A “failure to follow [a] recommended course of treatment [] weighs

against a claimant’s credibility.” Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir. 2005) (citing

Gowell v. Apfel, 242 F.3d 793, 797 (8th Cir. 2001)). See also Wildman v. Astrue, 596 F.3d 959,

968-69 (it is permissible for the ALJ to consider claimant’s non-compliance with prescribed

medical treatment). Dr. Leung notes Plaintiff claimed to be using a cane for ten out of every

thirty days. However, this claim is contradicted by reports filed by Plaintiff and his mother,

neither of which reported that he used a cane. Tr. 219, 227, 337. There is no other indication in

the medical record that a doctor required him to use an assistive device for ambulation. The only

reference to the use of crutches occurred when Plaintiff dropped a carjack on his foot. Tr. 634.

       In addition to the medical record, the ALJ considered the fact that Plaintiff “worked for

years after being injured,” there was “no indication his condition was any different from his

condition when he worked,” and “he stopped working about the same time he was charged with

a felony.” Work history is one factor an ALJ may consider in evaluating subjective complaints.

See Finch, 547 F.3d at 935; Polaski, 739 F.2d at 1322; Gowell v. Apfel, 242 F.3d 793, 798 (8th

Cir. 2001) (finding it relevant to disability determination that claimant was able to work “for



                                                  17
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 18 of 19 PageID #: 1053




years with her impairments.”) As to the felony consideration, an ALJ may consider factors, other

than mental or physical limitations. See Creelman v. Berryhill, No. 2:17-CV-00090-NCC, 2019

WL 1316951, at *7 (E.D. Mo. Mar. 22, 2019); Kelley v. Barnhart, 372 F.3d 958, 961 (8th Cir.

2004) (ALJ can consider that claimant left work for reasons other than disability).

       The ALJ also considered Plaintiff’s activities of daily living, which included his ability to

drive, clean, wash dishes, do laundry, prepare meals, play games, use the internet, handle his

own medical care, care for pets, and shop. Tr. 23-26. In fact, Plaintiff reported he would live on

his own if it were affordable and that he looked forward to receiving disability benefits so he

could purchase a vehicle and move out of his parent’s house. Tr. 24, 561, 757. A review of the

record also shows Plaintiff reported fishing, walking with his girlfriend, “hiking a lot,” visiting

Meramec State Park for exercise, “going out exploring and looking at rocks,” and helping his

stepdad dig holes in gravel to build a shed. Tr. 553, 561, 613, 713, 570, 757, 761, 766, 809.

       These activities in conjunction with Plaintiff’s belief that he could live alone undermined

Plaintiff’s credibility and provided substantial support for the ALJ’s decision when considered in

combination with the other factors. See Vance v. Berryhill, 860 F.3d 1114, 1121 (8th Cir. 2017)

(“[t]he inconsistency between [the claimant’s] subjective complaints and evidence regarding her

activities of daily living also raised legitimate concerns about her credibility”); Bernard v.

Colvin, 774 F.3d 482, 489 (8th Cir. 2014) (quoting Johnson v. Apfel, 240 F.3d 1145, 1148 (8th

Cir. 2001) (“‘Acts which are inconsistent with a claimant’s assertion of disability reflect

negatively upon that claimant’s credibility.’”)); Ponder v. Colvin, 770 F.3d 1190, 1195 (8th Cir.

2014) (finding the plaintiff’s reported ability to perform light housework, cook, do laundry, shop,

watch television, drive, leave the house alone, and regularly attend church “undermines her




                                                 18
Case: 4:19-cv-02959-SRW Doc. #: 23 Filed: 12/14/20 Page: 19 of 19 PageID #: 1054




assertion of total disability.”) Moreover, Plaintiff admitted to his treatment provider that he was

not sure if his desire to “just lay around” was because “he is hurting or just no energy.” Tr. 570.

          Thus, the Court finds the ALJ’s evaluation of Plaintiff’s subjective complaints of pain is

supported by substantial evidence in the record and the credibility determination should be

upheld.

          Accordingly,

          IT IS HEREBY ORDERED that the decision of the Commissioner is AFFIRMED, and

Plaintiff Shawn Arflack’s Complaint is DISMISSED, with prejudice. A separate judgment will

accompany this Memorandum and Order.

          So Ordered this 14th day of December, 2020.


                                                /s/ Stephen R. Welby
                                                STEPHEN R. WELBY
                                                UNITED STATES MAGISTRATE JUDGE




                                                  19
